Citation Nr: 0601117	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for schizophrenia, and 
denied entitlement to service connection for bronchitis.  

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is in the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at the June 2005 videoconference that 
he was receiving Social Security Administration (SSA) 
disability benefits for his schizophrenia.  Subsequent to the 
hearing, in July 2005, additional evidence was received from 
the veteran's service representative.  This evidence included 
a June 2005 letter from the SSA noting that the veteran 
became eligible to SSA disability benefits as of April 1992, 
as well as copies of certain medical records.  It is unclear, 
however, whether all of the medical records used by the SSA 
in granting benefits to the appellant have been secured by 
VA.  As VA's duty to assist includes obtaining records from 
the SSA, Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992), this case must be REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Bowman who may possess additional 
records pertinent to either claim.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, to include records from Dr. 
Bowman, which have not been previously 
secured.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform him 
and his representative and offer them an 
opportunity to respond.

2.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of any medical records upon 
which that decision was based.  Any 
records obtained, must be associated with 
the other evidence in the claims folder.  
All efforts to secure these records must 
be documented in the claims file.

3.  If, and only if, the foregoing 
development reveals competent evidence 
linking the claimed disorders to service, 
then the veteran should be afforded VA 
psychiatric and respiratory examinations, 
to address the nature and etiology of 
each disorder.  The claims folder and a 
copy of this remand must be provided to 
each examiner for review.  The 
psychiatrist must opine whether it is at 
least as likely as not that any diagnosed 
schizophrenia is etiologically related to 
service.  If the examiner concludes that 
schizophrenia preexisted service, the 
examiner must address whether it is at 
least as likely as not that the disorder 
was aggravated in service.  The 
respiratory specialist must opine whether 
it is at least as likely as not that any 
diagnosed bronchitis is etiologically 
related to service.  A complete rationale 
for any opinion should be provided.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
claims in light of any additional 
evidence obtained.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK. R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

